IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF DISCIPLINE OF                       No. 70066
                 DAVID A. FRANCIS, BAR NO. 7705.
                                                                                FILE
                                                                                    JUN 1 7 2016
                                                                                T      E   KLIN
                                                                           CL              . 4,




                               ORDER REGARDING SCR 111(4) PETITIO                   rgiteit
                                                                                       • P



                             This is a petition informing this court of the criminal
                 conviction of attorney David A. Francis for DUI in Las Vegas Municipal
                 Court Case No. C1114388A. As this matter has been included in the
                 conditional plea agreement approved in In re Discipline of Francis, Docket
                 No. 70020 (June 14, 2016, Order Approving Conditional Plea Agreement),
                 we will take no further action in this matter and thus dismiss this
                 petition.
                             It is so ORDERED.


                                                                                           J.
                                                   Douglas




                                                                                           J.
                                                   Gibbons


                 cc: C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                       Pitaro & Fumo, Chtd.
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
SUPREME COURT
     OF
   NEVADA


(0)1947A   er,